








PROMISSORY NOTE



US$7,960.00

          October 29, 2015

FOR VALUE RECEIVED, the undersigned, NATION ENERGY INC. (the “Borrower”),
promises to pay to the order of JOHN R. HISLOP (the “Lender”) the principal sum
of SEVEN THOUSAND NINE HUNDRED AND SIXTY DOLLARS (US$7,960.00) in lawful
currency of the United States (the “Principal Sum”), together with interest
thereon as herein provided.

The Principal Sum or such amount as shall remain outstanding from time to time
and shall bear interest, thereon, calculated quarterly, not in advance, at a
rate of fifteen percent (15%) per annum upon demand by the Lender, both before
and after each of maturity, default and judgment commencing effective October
29, 2015.  In the event of any partial repayment made on the Principal Sum, such
payments shall be applied firstly towards accrued interest and then towards the
Principal Sum.

The Principal Sum and all accrued and unpaid interest at the rate aforesaid will
become due and payable on October 29, 2022 (the “Term”).  Extension of time of
payment of all or any part of the amount owing hereunder at any time or times
and failures of the Lender to enforce any of their rights or remedies hereunder
shall not release the Borrower from its obligations hereunder or constitute a
waiver of the rights of the Lender to enforce any rights and remedies therein.

On default in payment of any sum due hereunder for the Principal Sum or interest
or after 15 days’ notice of Default to the Borrower, the unpaid balance of the
Principal Sum and all accrued interest thereon shall at the option of the Lender
forthwith become due and payable.

This Promissory Note shall be governed by the laws of the Province of British
Columbia.

The undersigned will have the privilege of prepaying in whole or in part the
Principal Sum and accrued interest.

Presentment, protest, notice of protest and notice of dishonour are hereby
waived.




NATION ENERGY INC.






“John R. Hislop”

“Marc A. Bruner


JOHN R. HISLOP            MARC A. BRUNER, President









